           Case 1:19-cr-00036-SWS Document 59 Filed 08/23/19 Page 1 of 8

                                                                                       filed


                  UNITED STATES DISTRICT COUtT,,:
                                             2S1^1\IjG 23                                       In
                  FOR THE DISTRICT OF
                                                                                          C^.t-f-LR
        UNITED STATES OF AMERICA

                          vs                             Case Number: 19-CR-36-SWS-1

                                                         Defendant's Attomey(s):
              JASON ALLEN LITTLE
                                                         Craig Silva


                               JUDGMENT IN A CRIMINAL CASE

THE DEFENDANT pled guilty to count 1.


ACCORDINGLY,the court has adjudicated that the defendant is guilty of the following
offense(s):
      Title and Section              Nature of Offense           Date Offense Concluded      Count
                                                                                           Numberfs)

1 fiT T Q r- KS                Unlawful User of a Controlled
                  vo\           Substance in Possession of a       February 24,2019             1

The defendant is sentenced as provided in pages 2 through 8 ofthis Judgment. The sentence is
imposed pursuant to the Sentencing Reform Act of 1984.
IT IS FURTHER ORDERED that the defendant shall notify the United States Attorney for this
district within 30 days of any change of residence or mailing address until all fines, restitution,
costs, and special assessments imposed by this judgment are fully paid.

Defendant's USM No: 17395-091                              August 22,2019
                                                           Date ofImposition of Sentence


                                                           )COtt W.Skavdahl
                                                           Chief United States District Judge


                                                          Date         ^




WY14                                                                                   Rev.01/15/2019
          Case 1:19-cr-00036-SWS Document 59 Filed 08/23/19 Page 2 of 8




                                   IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau ofPrisons to be
imprisoned for a term of30 months.

The Court recommends to the Bureau ofPrisons that the defendant be placed at a facility in
Yankton, South Dakota. The Court strongly recommends that the defendant be allowed to
participate in the Residential Drug Abuse Program.

The defendant is remanded to the custody ofthe United States Marshal.


                                         RETURN


        I have executed this Judgment as follows:




        Defendant delivered on                       to                            at

                                                     ,with a certified copy ofthis Judgment.



                                                     United States Marshal/Bureau ofPrisons



                                              By:
                                                     Authorized Agent




19-CR.36-SWS-1                                                     JUDGMENT IN A CRIMINAL CASE
JASON ALLEN LITTLE                                                                   PAGE2 OF 8
          Case 1:19-cr-00036-SWS Document 59 Filed 08/23/19 Page 3 of 8




                                 SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of3
years.


The defendant shall not commit another federal, state or local crime.

The defendant shall not illegally possess a controlled substance.

The defendant shall refrain from any unlawful use of a controlled substance and submit to one
drug test within 15 days ofrelease from imprisonment and at least two periodic drug tests
thereafter(as determined by the court) for use of a controlled substance, but the condition stated
in this paragraph may be ameliorated or suspended by the court for any individual defendant if
the defendant's presentence report or other reliable information indicates a low risk offuture
substance abuse by the defendant.

If a fine is imposed and has not been paid upon release to supervised release, the defendant shall
adhere to an installment schedule to pay that fine.

The defendant shall(A)make restitution in accordance with 18 U .S.C. §§ 2248,2259,2264,
2327, 3663, 3663A, and 3664; and(B)pay the assessment imposed in accordance with 18
U.S.C. § 3013. If there is a court-established payment schedule for making restitution or paying
the assessment(see 18 U.S .C. § 3572(d)), the defendant shall adhere to the schedule.

The defendant shall submit to the collection of a DNA sample at the direction ofthe United
States Probation Office ifthe collection of such a sample is authorized pursuant to section 3 of
the DNA Analysis Backlog Elimination Act of2000(42 U.S .C. § 14135a).

The defendant shall comply with the standard conditions that have been adopted by this Court as
defined in the contents ofthe Standard Conditions page (ifincluded in this judgment). Ifthis
judgment imposes a restitution obligation, it shall be a condition ofsupervised release that the
defendant pay any such restitution that remains unpaid at the commencement ofthe term of
supervised release. The defendant shall comply with the following additional conditions:

The defendant shall participate in and successfully complete a substance abuse treatment
program approved by the United States Probation Officer, and abide by the rules, requirements
and conditions ofthe treatment program. The defendant shall not discontinue treatment without
the permission of the United States Probation Officer.

The defendant shall submit to drug and alcohol testing as directed by the United States Probation
Officer and shall comply with specific copays imposed pursuant to district policy for failing to
comply with drug testing.

The defendant shall refrain from any use or possession of alcohol and/or other intoxicants

19-CR-36-SWS-1                                                       JUDGMENT IN A CRIMINAL CASE
JASON ALLEN LITTLE                                                                    PAGE 3 OF 8




                                                                                                     ■Ma
          Case 1:19-cr-00036-SWS Document 59 Filed 08/23/19 Page 4 of 8



including over the counter medications used contrary to the recommended dosage, or the
intentional inhalation of any substance, prescribed or otherwise, without the permission ofthe
United States Probation Officer. Additionally, the defendant shall not enter establishments
whose primary income is derived from the sale of alcohol.

The defendant shall submit his or her person, property, storage facility, house,residence, office,
vehicle, papers, computers(as defined in 18 U.S.C. § 1030(e)(1)), or other electronic
communications or data storage devices or media, to a search conducted by a United States
probation officer at a reasonable time and in a reasonable manner, based upon reasonable
suspicion of contraband or evidence of a violation of a condition. Failure to submit to a search
may be grounds for revocation ofrelease. The defendant shall warn any other occupants that the
premises may be subject to searches pursuant to this condition.

The defendant shall participate in a cognitive-behavioral treatment regimen that may include, but
is not limited to, Moral Reconation Therapy, Cognitive Thinking, Thinking for a Change, or
Interactive Joumaling. The defendant shall actively participate in treatment until successfully
discharged or until the United States Probation Officer has excused the defendant from the
treatment regimen.

The defendant shall participate in and successfully complete mental health treatment in a
program approved by the United States Probation Officer, and abide by the rules, requirements
and conditions of the treatment program. The defendant shall not discontinue treatment without
the permission ofthe United States Probation Officer.

The defendant shall pay child support obligations as required(Wyoming POSSE# 197704 and
230176). If possible, he shall execute a Voluntary Wage Assignment for automatic payroll
deductions to meet said child support obligations.




19-CR-36-SWS-1                                                       JUDGMENT IN A CRIMINAL CASE
JASON ALLEN LITTLE                                                                      PAGE 4 OF 8
          Case 1:19-cr-00036-SWS Document 59 Filed 08/23/19 Page 5 of 8




                  STANDARD CONDITIONS OF SUPERVISION

1. The defendant shall report to the probation office in the federal judicial district where he or
    she is authorized to reside within 72 hours of the time the defendant was sentenced or
    released from imprisonment, unless the probation officer instructs the defendant to report to
    a different probation office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from
   the court or the probation officer about how and when to report to the probation officer, and
   the defendant shall report to the probation officer as instructed.

3. The defendant shall not knowingly leave the federal judicial district where he or she is
   authorized to reside without first getting permission from the court or the probation officer.

4. The defendant shall answer truthfully the questions asked by the probation officer.

5. The defendant shall live at a place approved by the probation officer. Ifthe defendant plans
   to change where he or she lives or anything about his or her living arrangements(such as
   the people the defendant lives with), the defendant shall notify the probation officer at least
   10 days before the change. If notifying the probation officer at least 10 days in advance is
   not possible due to unanticipated circumstances, the defendant shall notify the probation
   officer within 72 hours of becoming aware of a change or expected change.
6. The defendant shall allow the probation officer to visit the defendant at any time at his or
   her home or elsewhere, and the defendant shall permit the probation officer to take any
   items prohibited by the conditions ofthe defendant's supervision that he or she observes in
    plain view.

7. The defendant shall work full time(at least 30 hours per week) at a lawful type of
   employment, unless the probation officer excuses the defendant from doing so. Ifthe
   defendant does not have full-time employment he or she shall try to find full-time
   employment, unless the probation officer excuses the defendant from doing so. If the
   defendant plans to change where the defendant works or anything about his or her work
   (such as the position or the job responsibilities), the defendant shall notify the probation
   officer at least 10 days before the change. If notifying the probation officer at least 10 days
   in advance is not possible due to unanticipated circumstances, the defendant shall notify the
   probation officer within 72 hours of becoming aware of a change or expected change.
8. The defendant shall not communicate or interact with someone the defendant knows is
   engaged in criminal activity. If the defendant knows someone has been convicted of a
    felony, the defendant shall not knowingly communicate or interact with that person without
    first getting the permission ofthe probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant shall
    notify the probation officer witiiin 72 hours.


19-CR.36-SWS-1                                                       JUDGMENT IN A CRIMINAL CASE
JASON ALLEN LITTLE                                                                    PAGE 5 OF 8
          Case 1:19-cr-00036-SWS Document 59 Filed 08/23/19 Page 6 of 8



10. The defendant shall not own, possess, or have access to a firearm, ammunition, destructive
    device, or dangerous weapon (i.e., anything that was designed, or was modified for, the
    specific purpose of causing bodily injury or death to another person, such as nunchakus or
    tasers).

11. The defendant shall not act or make any agreement with a law enforcement agency to act as
    a confidential human source or informant without first getting the permission ofthe court.

12. If the probation officer determines that the defendant poses a risk to another person
    (including an organization), the probation officer may require the defendant to notify the
    person about the risk and the defendant shall comply with that instruction. The probation
    officer may contact the person and confirm that the defendant has notified the person about
    the risk.

13. The defendant shall follow the instructions of the probation officer related to the conditions
    ofsupervision.




19-CR-36-SWS-1                                                       JUDGMENT IN A CRIMINAL CASE
JASON ALLEN LITTLE                                                                    PAGE 6 OF 8
           Case 1:19-cr-00036-SWS Document 59 Filed 08/23/19 Page 7 of 8




                                  FINANCIAL PENALTIES

The defendant shall pay the following total financial penalties in accordance with the schedule of
payments set out below.

 Count           Assessment       Community Restitution                 Fine

    1              $100.00
Notes:


Totals:            $100.00




The fine and/or restitution includes any costs ofincarceration and/or supervision. The fine and/
or restitution, which is due immediately, is inclusive of all penalties and interest, if applicable.

The defendant shall pay interest on any fine and/or restitution of more than Two Thousand Five
Hundred Dollars($2,500.00), unless the fine and/or restitution is paid in full before the fifteenth
day after the date ofthe judgment, pursuant to 18 U.S.C. § 3612(f). All ofthe below payment
options are subject to penalties for default and delinquency pursuant to 18 U.S.C. § 3612(g).
The court has determined that the defendant does not have the ability to pay interest or penalties
and it is ordered that:


         The interest and penalties not be applied to fine and/or restitution.




19-CR-36-SWS-1                                                         JUDGMENT IN A CRIMINAL CASE
JASON ALLEN LITTLE                                                                        PAGE 7 OF 8
          Case 1:19-cr-00036-SWS Document 59 Filed 08/23/19 Page 8 of 8




                              SCHEDULE OF PAYMENTS

Payments shall be applied in the following order:(1) assessment;(2)community restitution;(3)
fine principal;(4)cost of prosecution;(5)interest;(6) penalties.

The total fine and other monetary penalties shall be due in full immediately.


IT IS ORDERED the defendant shall pay a special assessment fee in the amount of$100.00,
which shall be due immediately. Payments for monetary obligations shall be made payable by
cashier's check or money order to the Clerk ofthe U.S. District Court, 2120 Capitol Avenue,
Room 2131, Cheyenne, Wyoming 82001 and shall reference the defendant's case number, 19-
CR-36-SWS-1. The defendant shall participate in the Inmate Financial Responsibility Program to
pay his monetary obligations. The defendant shall pay all financial obligations immediately.
While incarcerated, the defendant shall make payments of at least $25 per quarter. Any amount
not paid immediately or through the Inmate Financial Responsibility Program shall be paid
commencing 60 days after his release from confinement in monthly payments of not less than
10% ofthe defendant's gross monthly income. All monetary payments shall be satisfied not less
than 60 days prior to the expiration ofthe term ofsupervised release.




19-CR-36-SWS-1                                                      JUDGMENT IN A CRIMINAL CASE
JASON ALLEN LITTLE                                                                   PACE 8 OF 8
